PER CURIAM.
There were two hearings conducted in this worker’s compensation cause, one on March 3, 1988, and a second on July 13, 1988. As a result of those hearings, one final compensation order was entered. In preparing the transcript of the record on appéal, the deputy commissioner determined that the tapes for the July 13 hearing were missing. This court relinquished jurisdiction to the deputy commissioner so that the parties could attempt to reconstruct the record on appeal. The deputy commissioner has now certified to this court that the record of the proceedings contained on the lost tapes cannot be reconstructed.
Appellees now file a motion to limit the new trial to matters raised in the July 13, 1988, hearing. The motion to limit the new trial is denied. The final order of the deputy commissioner is vacated and the cause is remanded for a hearing de novo. Arnold Lumber Company v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
JOANOS, THOMPSON and ZEHMER, JJ., concur.